Case 3:17-cv-01104-VLB Document 80-12 Filed 05/15/19 Page 1 of 2




                  Exhibit 71
                Case 3:17-cv-01104-VLB Document 80-12 Filed 05/15/19 Page 2 of 2




From:                            Polak, Benjamin
Sent:                            Saturday, July 16, 2016 11:01 AM
To:                              michael.della@yale.edu
Cc:                              Sawyer, Susan; Menon, Alice
Subject:                         Confidential uwc case




Dear Michael.

As requested, the following is an "official II request for you to consult with the panel on a couple of points. I
have spelt out the first point a bit.

Ben



                Dear Michael,
                I write to you in connection with the UWC case regarding Professor Roberto Gonzalez
                Echevarria .. The UWC procedures allow for me to consult with you as chair of the panel
                regarding the panel's conclusions and recommendations, and then possibly to consult
                directly with a majority of the panel. I have one suggestion and one question about the
                panel's recommendations on which I seek the guidance of the panel.
                First the suggestion. The panel did not make any recommendations concerning graduate
                or post-doctoral students, students that would seem to be particularly vulnerable in light
                of the findings and conclusions made by the panel. I would like to add a provision
                preventing Professor Gonzalez Echevarria from participating on anyadditional graduate
                student PhD committees or qualifying exams or chapter committees, or from advising
                new graduate or post~doctoral students for a defined period, possibly five years. This
                would apply only to students for whom he is not already an advisor. I would like to avoid
                any harm to the progress of his existing students. But, for those students whom he already
                advises, I would also like to require that the DGS participate in all formal decisions
                concerning those students, as well as provide such students with information encouraging
                them to communicate with the DGS if they encounter any difficulties in the advising
                process. I would welcome the panels' views on this.
                Second the question. I would like to better understand the panels' recommendation that
                Professor Gonzalez Echevarria be precluded from participating in hiring, promotion, or
                reappointment decisions at Yale for a period of five years.
                It might be necessary for me to meet with the panel to discuss these points.
                Yours,
                Ben

Sent from my iPhone




                                                          1



           CONFIDENTIAL                                                                   BYRNE018150
